Citation Nr: 0637598	
Decision Date: 12/04/06    Archive Date: 12/12/06

DOCKET NO.  02-07 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection on a direct basis for a 
skin rash.

2.  Entitlement to an increased rating for post operative 
residuals of a total left knee replacement, currently 
evaluated as 30 percent disabling.

3.  Entitlement to an increased rating for postoperative 
residuals of a hemilaminectomy and diskectomy at L4-L5 with 
limitation of motion and mild radiculopathy to the left lower 
extremity, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1992, to include service in the Southwest Asia 
theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 decision of the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that denied entitlement 
to service connection for a skin rash, to include as a 
chronic disability resulting from an undiagnosed illness; as 
well as claims for increased ratings for postoperative 
residuals of a left knee meniscectomy with osteoarthritis; 
and postoperative residuals of a hemilaminectomy and 
diskectomy at L4-L5.

The Board, in April 2004, found that entitlement to service 
connection for a skin rash as a chronic disability resulting 
from an undiagnosed illness was precluded by law.  The Board 
remanded the matters of entitlement to service connection for 
a skin rash on a direct basis, as well as the two increased 
rating issues as then characterized on appeal.  

Thereafter, in November 2004, the veteran underwent a total 
left knee replacement.  The RO, in January 2005, assigned a 
temporary 100 percent evaluation based on surgical or other 
treatment necessitating convalescence, a 100 percent 
schedular rating for one year under 38 C.F.R. § 4.71a, and a 
30 percent rating effective from January 1, 2006.  The left 
knee disorder was recharacterized as total left knee 
replacement.  The RO also, in December 2005, increased the 
disability evaluation assigned to the veteran's service-
connected low back disability from 10 to 60 percent, 
effective from May 3, 2000.  The low back disability was 
recharacterized as post-operative residuals of a 
hemilaminectomy and diskectomy at L4-L5 with limitation of 
motion and mild radiculopathy to the left lower extremity.  

For the reasons outlined below, this appeal is REMANDED, in 
part, to the RO via the Appeals Management Center (AMC) in 
Washington, D.C. Consistent with the instructions below, VA 
will notify you of the further action required on your part.

The record raises the issue of entitlement to a sleep 
disorder, to include residuals of in-service surgery for 
snoring, on a direct basis.  This issue, however, is not 
currently developed or certified for appellate review.  
Accordingly, this matter is referred to the RO for 
appropriate consideration.  
 

FINDING OF FACT

The veteran does not have a skin disorder which was first 
manifested or worsened during active service.


CONCLUSION OF LAW

A skin disorder was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in an August 2002 statement of 
the case (SOC), fulfills the provisions of 38 U.S.C.A. 
§ 5103(a) save for a failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.   The claim was 
readjudicated in a January 2006 supplemental statement of the 
case.  The failure to provide notice regarding how a 
disability rating and an effective date are assigned is 
harmless because the preponderance of the evidence is against 
the appellant's claim for service connection for a skin rash 
on a direct basis; thus, any questions as to the appropriate 
disability rating or effective date to be assigned are moot.

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Service medical records reveal treatment for epididymitis on 
one occasion in 1986, and for a right knee furuncle on one 
occasion in June 1991.  Otherwise, the records are devoid of 
any mention of either complaints or symptomatology pertaining 
to the veteran's skin.  

A December 1992 VA general medical report shows that the 
veteran's skin was normal save for post operative residuals 
of lumbar surgery.  

A December 1995 VA general medical examination report shows 
that the veteran complained of rashes.  On examination no 
skin pathology was detected.  

The report of an October 1996 VA non-tuberculosis diseases 
and injuries examination notes that the veteran reported 
having skin rashes in the suprapubic region.  Dermatitis was 
diagnosed.  The veteran was referred to dermatology.  

On VA skin examination later in October 1996 the diagnoses 
included history of urticaria, no active lesions; and post 
inflammatory hyperpigmentation with no primary lesions at 
this time on the abdomen and right shoulder.  The veteran 
informed the examiner that his skin problems had started in 
1991 after he returned from the Persian Gulf.  He added that 
he had never been treated for these skin problems.  

The report of a July 2000 VA skin examination includes 
clinical findings of a few erythematous patches on the 
lateral palmar surfaces, and a hyperpigmented large macule on 
the left lower abdomen.  The examiner opined that the palmar 
surfaces patches may be secondary to dyshidrotic eczema, but 
that an atopic reaction could not be ruled out.  The 
hyperpigmented macule, noted that examiner, appeared to be 
post-inflammatory hyperpigmentation.  

The veteran was afforded a VA skin examination in December 
2004.  The examiner noted that the veteran's claims folder 
was reviewed.  The veteran provided a history of being seen 
in-service by dermatology on two occasions for "skin 
conditions," but could not remember what the conditions 
were.  He added that he first began to notice itching and a 
rash right around the time of his military separation.  
Following examination, the supplied diagnoses included tinea 
versicolor, history of urticaria (not shown), and post-
inflammatory hyperpigmentation of the supra-pubic area.  The 
examiner opined that "[i]t is not likely that [the 
veteran's] tinea versicolor is related" to his Persian Gulf 
service.  The examiner added that veteran's skin disorder was 
a common condition seen in the general population.

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met in light of the above-
referenced variously diagnosed skin disorders.

The further requirements which need to be satisfied are: 
 Evidence of disease or injury in-service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
contrary to the veteran's assertions, only show two isolated 
one time treatments for disorders that are not currently 
diagnosed.  A chronic skin disorder was not demonstrated 
during service.  

Postservice the earliest competent or medical evidence of 
skin-related problems dates from 1996.  Notably, there is no 
competent evidence of a nexus between any of the veteran's 
variously diagnosed skin disorders and his active service. 
 In fact, on VA skin examination in December 2004 the 
examiner essentially opined that such a relationship did not 
exist.  Finally, the lapse of time between a 1992 service 
separation and the first documentation of current disability 
in 1996 is a factor for consideration in deciding a service 
connection claim.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

The veteran's statements relating his claimed skin disorder 
to service are not competent evidence.  As a layperson, he 
lacks the training/expertise to provide a competent opinion 
in the matter of medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Without any competent evidence that the veteran has a skin 
disorder which is related to service, the preponderance of 
the evidence is against service connection.  Hence, the claim 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection on a direct basis for a 
skin rash is denied.


REMAND

As indicated in the Introduction, the matters concerning 
entitlement to increased ratings for the veteran's left knee 
and low back disabilities were remanded to the RO in April 
2004.  While the ratings assigned for both disabilities were 
increased some ordered development remains to be completed. 
 Accordingly, remand is mandatory.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In this regard, the Board notes that, as part of the April 
2004 remand, the RO was directed to, after the requested 
development had been completed, and in conjunction with its 
reconsideration of the appealed issues, "document whether 
the criteria for the submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) had been 
met."  This development has not been accomplished.  See 
January 2006 SSOC.  Additional action is therefore required. 
 Stegall.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006), that includes an 
explanation as to the information or 
evidence needed to establish an effective 
date for the remaining claims on appeal, 
as outlined by the United States Court of 
Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

2.  The RO should re-adjudicate the 
increased rating issues on appeal.  In so 
doing, the RO, concerning both issues, 
must document whether the criteria for 
submission for extra-schedular 
consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) has been met.  If further 
development is necessary to comply with 
the applicable law and regulations, that 
development must be accomplished.  The RO 
must provide adequate reasons and bases 
for its determination.

3.  If the determination in any respect 
remains unfavorable to the veteran, the 
RO must issue a SSOC in accordance with 
38 U.S.C.A. § 7105 (West 2002), which 
fully sets forth the controlling laws and 
regulations pertinent to this appeal. 
 This document should further reflect 
detailed reasons and bases for the 
decisions reached, and provide the 
appellant and his representative with an 
opportunity to respond.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified. 
 The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO. 
 Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court 	for additional development 


or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


